DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1, line 2: “providing a distance” should be changed to --configured to provide--, line 10: “on” should be changed to --one--, line 11: delete “at the safety helmet” and replace with --to the safety helmet--,  
Claim 8, line 2: “a configuration” should be changed to --the configuration-- for correspondence with the previously recited fastening elements configuration.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of openings of fastening ring and the air path formed in part by a plurality of openings of the fastening ring and a fire protection cloth comprising a fastening strap with a plurality of rigid fastening elements configured to each mesh with a respective one of the openings of the fastening ring wherein the plurality of rigid fastening elements fill the plurality of openings in a fastened state of the fire protection cloth such that the air path through the plurality of openings is closed (claim 1), the plurality of openings of the fastening ring comprises at least four openings (claim 4), must be shown or the feature(s) canceled from the claim(s).  The drawings fail to show the plurality of openings of the ring arranged within the helmet and the relationship between the ring and the helmet when the helmet is in the unworn or unused state. The specification discloses air stream within the air path 110 passes through holding device 108; however, the drawings don’t show the holding device structure having a structure that would allow for an air stream to pass therethrough.  No new matter should be entered. 
The drawings are objected to because Figure 2 illustrates reference number “240”. However, the specification indicates 240 as “Recess”. The lead line for 240 in Figure 2 doesn’t point to a recess, as it appears to point to textile parts 250.   Figure 2 also illustrates reference number “237”. However, the specification indicates 237 as “Projection”. The lead line for 237 in Figure 2 doesn’t point to a projection, as this portion appears to be a continuation of the fastening strap upper edge. For Figures 3, 4 and 5, it’s not clear how the helmet structurally relates to the fire protection cloth. Are these drawings showing a top view, a front view, or neither?  The specification discloses the textile part 350 of the fire protection cloth 360 is closed around the head in the manner of a tube and the fastening strap 330 is a closed ring- this structure should be shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Claim 5 recites the fastening strap of the fire protection cloth is fastened at the fastening ring of the safety helmet via a latching mechanism. However, the specification, par 58 discloses the latch mechanism is formed by the combination of rigid fastening elements 435 and by the corresponding openings 420 and the latching takes place as the elements are retained in the openings and there doesn’t appear to be a latching mechanism structure.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out
and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “the fastening elements form teeth at the fastening strap”. It’s not clear how the fastening elements “form” teeth. Are the fastening elements shaped as teeth? 



Allowable Subject Matter
There is no prior art applied to the claims at this time; however, substantial clarification in the claims and drawings is necessary prior to allowance as outlined herein.  
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732